COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER
Appellate case name:          In re Ronald Newell and Jody McBride
Appellate case number:        01-22-00238-CV
Trial court case number:      2021-50845
Trial court:                  190th District Court of Harris County
       On March 30, 2022, relators, Ronald Newell and Jody McBride, filed a petition for
writ of mandamus arguing that the trial court abused its discretion by granting the motion
for partial summary judgment of real parties in interest Jacob Anslum, Jill Anslum, and
Dustin Dittman, defendants and counter-plaintiffs in the underlying litigation, and Slegte
Hond, LLC, intervenor in the underlying litigation. In the mandamus petition, relators
request that this Court direct the trial court to vacate its February 22, 2022 “Order Granting
Defendants/Counter-Plaintiffs’ and Intervenor’s Traditional Motion for Partial Summary
Judgment as to the Effectiveness of the Receiver’s Proxy.”
       On April 4, 2022, relators filed an “Emergency Motion to Stay or Abate
Effectiveness of [the Trial Court’s] Order Voiding Another Court’s [Turnover] Receiver’s
Irrevocable Proxy” with this Court, requesting that the Court “abate or stay the
effectiveness” of the trial court’s order granting the partial summary judgment of real
parties in interest pending our consideration of the mandamus petition.
      Relators’ motion for emergency relief to stay or abate the trial court’s February 22,
2022 order granting partial summary judgment in favor of real parties in interest is denied.
       It is so ORDERED.

Judge’s signature: /s/ April Farris
                   X Acting individually       Acting for the Court

Date: April 5, 2022